Matter of Buffalo News, Inc. v Buffalo Police Dept. (2019 NY Slip Op 01898)





Matter of Buffalo News, Inc. v Buffalo Police Dept.


2019 NY Slip Op 01898


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


123 CA 18-01391

[*1]IN THE MATTER OF THE BUFFALO NEWS, INC., PETITIONER-APPELLANT, AND E.W. SCRIPPS COMPANY, INTERVENOR-APPELLANT,
vBUFFALO POLICE DEPARTMENT, DANIEL DERENDA, IN HIS OFFICIAL CAPACITY AS BUFFALO POLICE DEPARTMENT COMMISSIONER AND AS FOIL RESPONSE OFFICER OF BUFFALO POLICE DEPARTMENT, TIMOTHY A. BALL, CORPORATION COUNSEL FOR CITY OF BUFFALO AND IN HIS OFFICIAL CAPACITY AS FOIL APPEAL OFFICER FOR BUFFALO POLICE DEPARTMENT AND CITY OF BUFFALO, RESPONDENTS-RESPONDENTS. 


BARCLAY DAMON LLP, BUFFALO (KARIM A. ABDULLA OF COUNSEL), FOR PETITIONER-APPELLANT AND INTERVENOR-APPELLANT. 
TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (MAEVE E. HUGGINS OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered February 16, 2018. The judgment, among other things, denied the release of certain video recordings pursuant to New York's Freedom of Information Law. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 21, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court